DETAILED ACTION
	In response to applicant’s amendments and arguments submitted on August 11, 2022 for Application# 17/126,264.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner remarks regarding Allowable Subject Matter
Claims 1-13 and 15-20.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 8-11 remarks regarding independent claims 1, 6 and 10 are persuasive. Examiner believes specifically invention for improved methods and apparatus to securely and efficiently retrieve and present search results that provide an answer to a user’s query. Examiner believes the limitation of “provide an indication of a natural language query to a machine learning model such that the machine learning model provides a general term and a specific term based on the natural language query, the general term identifying a categorical concept of the natural language query and the specific term being an attribute of the general term; 
the processor configured to execute at least one predetermined search engine based on the general term to generate a set of search results; 
the processor configured to identify a plurality of query terms associated with the specific term and based on a word embedding model, the word embedding model identifying the plurality of query terms as a set of terms similar to the specific term based on a position of each term from the set of terms in the word embedding model relative to a position of the specific term in the word embedding model; 
the processor configured to identify relevant parts in each search result from the set of search results based on the plurality of query terms; 
the processor configured to assign an indication of likelihood of relevance of each search result from the set of search results to the specific term based on the relevant parts in that search result; and 
the processor configured to select a search result from the set of search results based on the indication of likelihood of relevance of the search result” is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101. 

As maintained by the Examiner, the combination of elements as currently amendment in claims 1, 6 and 10 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for allowance. Examiner conducted another search of the prior art and did not find any other references that teach the elements of the claimed invention, hence the Notice of Allowability here.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, provide an indication of a natural language query to a machine learning model such that the machine learning model provides a general term and a specific term based on the natural language query, the general term identifying a categorical concept of the natural language query and the specific term being an attribute of the general term; 
the processor configured to execute at least one predetermined search engine based on the general term to generate a set of search results; 
the processor configured to identify a plurality of query terms associated with the specific term and based on a word embedding model, the word embedding model identifying the plurality of query terms as a set of terms similar to the specific term based on a position of each term from the set of terms in the word embedding model relative to a position of the specific term in the word embedding model; 
the processor configured to identify relevant parts in each search result from the set of search results based on the plurality of query terms; 
the processor configured to assign an indication of likelihood of relevance of each search result from the set of search results to the specific term based on the relevant parts in that search result; and 
the processor configured to select a search result from the set of search results based on the indication of likelihood of relevance of the search result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/           Primary Examiner, Art Unit 2159